DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 1, 2020, and replacement drawings were received on June 10, 2020 and July 10, 2020.  These drawings are acceptable.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, page 19, line 2, “a range of resistance-current curves” should read as “a stable range of resistance-current curves” to cure the lack of antecedent basis related to the claimed “stable range” as recited in following claims 19 and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khwa et al. (U.S. Patent Application Publication No. 2016/0225446 A1), hereinafter referred to as Khwa.

Regarding claim 1, Khwa discloses: A method, comprising:
determining initial programming curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the initial set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining initial programming curves of a plurality of phase change memory cells”.);
determining a target programming curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change memory cells based on the initial programming curves (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target programming curve for the plurality of phase change memory cells based on the initial programming curves”.); and
modulating a first phase change memory cell of the plurality of phase change memory cells by applying a first stressing procedure on the first phase change memory cell until a modulated programming curve of the first phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling 
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “modulating a first phase change memory cell of the plurality of phase change memory cells by applying a first stressing procedure on the first phase change memory cell until a modulated programming curve of the first phase change memory cell meets the target programming curve”. The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target programming curve” that is met after modulating the programming curve of the first phase change memory cell.).

Regarding claim 2, Khwa discloses: The method of claim 1, wherein the first stressing procedure applies a first number of cycles of current stress pulses on the first phase change memory cell (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa undergoing cycling stress from an initial set state to a final reset state teaches the claimed “wherein the first stressing procedure applies a first number of cycles of current stress pulses on the first phase change memory cell”.).

Regarding claim 3, Khwa discloses: The method of claim 2, wherein the cycles of current stress pulses each includes a RESET current pulse and a SET current pulse (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the “set state” and “reset state” of R-I curves 310, 320 and 330, undergoing cycling stress from an initial set state to a final reset state, as illustrated in Figure 3 of Khwa teaches the claimed “wherein the first stressing procedure applies a first number of cycles of current stress pulses on the first phase change memory cell, wherein the cycles of current stress pulses each includes a RESET current pulse and a SET current pulse”.).

Regarding claim 4, Khwa discloses: The method of claim 1, wherein a threshold range is used to determine that the modulated programming curve of the first phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds the shifting of the R-I curves 310, 320 and 330 to a narrower program magnitude range identified as the “after stress” trim in Figure 3 of Khwa teaches the .

Regarding claim 6, Khwa discloses: The method of claim 1, wherein the determining the target programming curve includes:
applying a test stressing procedure on each of the plurality of phase change memory cells (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the application of lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state as illustrated in Figure 3 of Khwa teaches the claimed “applying a test stressing procedure on each of the plurality of phase change memory cells”.);
measuring test programming curves of the plurality of phase change memory cells after the test stressing procedure has been applied; and
determining the target programming curve based on the test programming curves and the initial programming curves of the plurality of phase change memory cells 
(Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
.

Regarding claim 11, Khwa discloses: The method of claim 6, wherein the test stressing procedure is configured to determine initial shift directions from the initial programming curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of the plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the R-I curves 310, 320 and 330 of the multiple PCM (phase change memory) cells being right-shifted to a narrower program magnitude range from the original program magnitude range as illustrated in Figure 3 of Khwa teaches the claimed “wherein the test stressing procedure is configured to determine initial shift directions from the initial programming curves of the plurality of phase change memory cells”.).

Regarding claim 13, Khwa discloses: A method, comprising:
determining initial programming curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the initial set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining initial programming curves of a plurality of phase change memory cells”.);
determining shift patterns of the initial programming curves of the plurality of phase change memory cells by applying a test stress procedure to the plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the R-I curves 310, 320 and 330 of multiple PCM (phase change memory) cells undergoing cycling stress, being right-shifted to a narrower program magnitude range from the original program magnitude range, as illustrated in Figure 3 of Khwa teaches the claimed “determining shift patterns of the initial programming curves of the plurality of phase change memory cells by applying a test stress procedure to the plurality of phase change memory cells”.);
determining a target programming curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change memory cells based on the shift patterns of the plurality of phase change memory cells (Paragraph [0051]: 
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target programming curve for the plurality of phase change memory cells based on the shift patterns of the plurality of phase change memory cells”.); and
modulating a programming curve of each phase change memory cell of the plurality of phase change memory cells through stressing until a modulated programming curve of each phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “modulating a programming curve of each phase change memory cell of the plurality of phase change memory cells through stressing until a modulated programming curve of each phase change memory cell meets the target programming curve”. The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target programming curve” that is met after modulating the programming curve of the phase change memory cell.).

Regarding claim 16, Khwa discloses: The method of claim 15, wherein a threshold range is used to determine that the modulated programming curve of each phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds the shifting of the R-I curves 310, 320 and 330 to a narrower program magnitude range identified as the “after stress trim” in Figure 3 of Khwa teaches the claimed “wherein a threshold range is used to determine that the modulated programming curve of each phase change memory cell meets the target programming curve”.).

Regarding claim 17, Khwa discloses: A method, comprising:
determining initial resistance-current curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change layers (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
;
determining a target resistance-current curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change layers based on the initial resistance-current curves (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target resistance-current curve for the plurality of phase change layers based on the initial resistance-current curves”.); and
applying cycles of RESET current pulses and SET current pulses on each phase change layer (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the “set state” and “reset state” of R-I curves 310, 320 and 330, undergoing cycling stress from an initial set state to a final reset state, as illustrated in Figure 3 of Khwa teaches the claimed “applying cycles of RESET current pulses and SET current pulses on each phase change layer”.) until a modulated resistance-current curve of the phase change layer meets the target resistance-current curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first 
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “applying cycles of RESET current pulses and SET current pulses on each phase change layer until a modulated resistance-current curve of the phase change layer meets the target resistance-current curve.” The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target resistance-current curve” that is met after modulating the resistance-current curve of the phase change layer.).

Allowable Subject Matter
Claims 5, 7-10, 12, 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112